PER CURIAM.
Joseph Johnson, Jr., filed this mandamus petition requesting that this court direct the district court to amend its judgment to dismiss a civil legal malpractice action without prejudice. Where there is another available remedy, mandamus relief is not available. In re Beard, 811 F.2d 818, 826 (4th Cir.1987). Mandamus relief is not a substitute for appeal. In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979). Johnson attempts to use the mandamus petition as a substitute for appeal. Accordingly, we deny mandamus relief. We deny Johnson’s motion to proceed in forma pauperis and deny his motion to waive copy requirements as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.